Table of Contents MORRIS PUBLISHING GROUP, LLC and MORRIS PUBLISHING FINANCE CO., as Issuers, THE GUARANTORS PARTY HERETO, as Guarantors Floating Rate Secured Notes due 2014 INDENTURE Dated as of March 1, 2010 Wilmington Trust FSB, as Trustee and Collateral Agent Table of Contents CROSS-REFERENCE TABLE* Trust Indenture Act Section Indenture Section 310 (a)(1) 7.10 (a)(2) 7.10 (a)(3) N.A. (a)(4) N.A. (a)(5) 7.10 (b) 7.3,7.8, 7.10 (c) N.A. 311 (a) 7.11 (b) 7.11 (c) N.A. 312 (a) 2.5 (b) 14.3 (c) 14.3 313 (a) 7.6 (b)(1) N.A. (b)(2) 7.6 (c) 7.6, 14.2 (d) 7.6 314 (a)(1) N.A. (a)(2) N.A. (a)(3) N.A. (a)(4) 14.5 (b) 12.2 (c)(1) 14.4 (c)(2) 14.4 (c)(3) 14.4 (d) 12.2, 12.5 (e) 14.5 (f) N.A. 315 (a) 7.2 (b) 7.5,14.2 (c) 7.1 (d) 7.1 (e) 6.12 316 (a)(last sentence) 2.9 (a)(1)(A) 6.5 (a)(1)(B) 6.4 (a)(2) N.A. (b) 6.7 (c) N.A. 317 (a)(1) 6.8 (a)(2) 6.10 (b) 2.4 318 (a) 14.1 (b) N.A. (c) 14.1 N.A. means not applicable. *This Cross-Reference Table shall not, for any purpose, be deemed a part of the Indenture. Table of Contents TABLE OF CONTENTS Page ARTICLE I. DEFINITIONS AND INCORPORATION BY REFERENCE Section 1.1. Definitions. 1 Section 1.2. Other Definitions. 27 Section 1.3. Incorporation by Reference of Trust Indenture Act. 28 Section 1.4. Rules of Construction. 28 Section 1.5. Acts of Holders. 29 ARTICLE II. THE NOTES Section 2.1. Form and Dating. 30 Section 2.2. Execution and Authentication. 32 Section 2.3. Registrar and Paying Agent. 33 Section 2.4. Paying Agents To Hold Money in Trust. 33 Section 2.5. Holder Lists. 34 Section 2.6. Transfer and Exchange. 34 Section 2.7. Replacement Notes. 38 Section 2.8. Outstanding Notes. 39 Section 2.9. Treasury Notes. 39 Section 2.10. Temporary Notes. 39 Section 2.11. Cancellation. 39 Section 2.12. Defaulted Interest. 40 Section 2.13. Persons Deemed Owners. 40 Section 2.14. CUSIP Numbers. 40 ARTICLE III. REDEMPTION AND REPURCHASE Section 3.1. Notices to Trustee. 41 Section 3.2. Selection of Notes. 41 Section 3.3. Notice of Optional Redemption. 42 Section 3.4. Effect of Notice of Redemption. 43 Section 3.5. Deposit of Redemption Price or Purchase Price. 43 Section 3.6. Notes Redeemed or Repurchased in Part. 43 Section 3.7. Optional Redemption. 44 Section 3.8. [Intentionally Omitted]. 44 Section 3.9. Repurchase upon Change of Control Offer. 44 Section 3.10. Repurchase upon Application of Excess Proceeds. 46 Section 3.11. Mandatory Redemption with Excess Free Cash Flow. 48 -i- Table of Contents ARTICLE IV. COVENANTS Section 4.1. Payment of Principal and Interest. 50 Section 4.2. Maintenance of Office or Agency. 51 Section 4.3. Reports. 51 Section 4.4. Compliance Certificate. 52 Section 4.5. Taxes. 53 Section 4.6. Stay, Extension and Usury Laws. 53 Section 4.7. Limitation on Restricted Payments. 54 Section 4.8. Limitation on Dividend and Other Payment Restrictions Affecting Restricted Subsidiaries. 55 Section 4.9. Limitation on Incurrence of Additional Indebtedness. 56 Section 4.10. Limitation on Asset Sales. 56 Section 4.11. Limitations on Transactions with Affiliates. 58 Section 4.12. Limitation on Liens. 60 Section 4.13. Continued Existence. 60 Section 4.14. Insurance Matters. 60 Section 4.15. Working Capital Balance. 61 Section 4.16. Additional Subsidiaries. 61 Section 4.17. Conduct of Business. 61 Section 4.18. Payments for Consent. 62 Section 4.19. Limitation on Preferred Stock of Restricted Subsidiaries. 62 Section 4.20. Prohibition on Incurrence of Senior Subordinated Debt. 62 Section 4.21. Events of Loss. 62 Section 4.22. Financial Covenants. 64 Section 4.23. Capital Expenditures. 65 Section 4.24. Services Agreement. 66 Section 4.25. Maintenance of Properties and Intellectual Property Rights. 66 Section 4.26. Compliance with Laws. 66 Section 4.27. Books and Records; Inspection Rights. 66 Section 4.28. Security Documents. 66 Section 4.29. Further Assurances. 67 Section 4.30. Board Observer. 67 ARTICLE V. SUCCESSORS Section 5.1. Merger, Consolidation and/or Sale of Assets. 68 Section 5.2. Successor Corporation Substituted. 71 -ii- Table of Contents ARTICLE VI. DEFAULTS AND REMEDIES Section 6.1. Events of Default. 71 Section 6.2. Acceleration. 73 Section 6.3. Other Remedies. 74 Section 6.4. Waiver of Past Defaults. 74 Section 6.5. Control by Majority. 75 Section 6.6. Limitation on Suits. 75 Section 6.7. Rights of Holders of Notes To Receive Payment. 75 Section 6.8. Collection Suit by Trustee. 76 Section 6.9. [Intentionally Omitted]. 76 Section 6.10. Trustee May File Proofs of Claim. 76 Section 6.11. Priorities. 76 Section 6.12. Undertaking for Costs. 77 ARTICLE VII. TRUSTEE Section 7.1. Duties of Trustee. 77 Section 7.2. Rights of Trustee. 78 Section 7.3. Individual Rights of Trustee. 80 Section 7.4. Trustee’s Disclaimer. 80 Section 7.5. Notice of Defaults. 80 Section 7.6. Reports by Trustee to Holder of the Notes. 80 Section 7.7. Compensation, Reimbursement and Indemnity. 80 Section 7.8. Replacement of Trustee. 81 Section 7.9. Successor Trustee by Merger, Etc. 82 Section 7.10. Eligibility; Disqualification. 83 Section 7.11. Preferential Collection of Claims Against Issuers. 83 ARTICLE VIII. LEGAL DEFEASANCE AND COVENANT DEFEASANCE Section 8.1. Option To Effect Legal Defeasance or Covenant Defeasance. 83 Section 8.2. Legal Defeasance and Discharge. 83 Section 8.3. Covenant Defeasance. 84 Section 8.4. Conditions to Legal or Covenant Defeasance. 84 Section 8.5. Deposited Money and U.S. Government Securities To Be Held in Trust; Other Miscellaneous Provisions. 86 Section 8.6. Repayment to the Issuers. 86 Section 8.7. Reinstatement. 87 -iii- Table of Contents ARTICLE IX. AMENDMENT, SUPPLEMENT AND WAIVER Section 9.1. Without Consent of Holders of Notes. 87 Section 9.2. With Consent of Holders of Notes. 87 Section 9.3. Compliance with Trust Indenture Act. 89 Section 9.4. Revocation and Effect of Consents. 89 Section 9.5. Notation on or Exchange of Notes. 89 Section 9.6. Trustee To Sign Amendment, Etc. 89 ARTICLE X. SUBORDINATION Section 10.1. Notes Subordinated. 90 Section 10.2. Payments May Be Made Prior to Dissolution. 91 Section 10.3. Notice to Trustee. 91 Section 10.4. Reliance on Judicial Order or Certificate of Liquidating Agent. 92 Section 10.5. Trustee’s Relation to Senior Debt. 92 Section 10.6. Noteholders Authorize Trustee To Effectuate Subordination of Notes. 92 Section 10.7. The Intercreditor Agreement Not To Prevent Events of Default. 93 Section 10.8. Trustee’s Compensation Not Prejudiced. 93 ARTICLE XI. GUARANTEE Section 11.1. Unconditional Guarantee. 93 Section 11.2. Severability. 93 Section 11.3. Limitation of Guarantor’s Liability. 93 Section 11.4. Release of Guarantor. 93 Section 11.5. Contribution. 94 Section 11.6. Deferral of Subrogation. 94 Section 11.7. Execution of Guarantee. 95 Section 11.8. Waiver of Stay, Extension or Usury Laws. 95 ARTICLE XII. COLLATERAL AND SECURITY Section 12.1. Security Documents; Intercreditor Agreement. 96 Section 12.2. Recording and Opinions. 99 Section 12.3. Release of Collateral. 100 Section 12.4. Additional Collateral. 100 Section 12.5. Certificates of the Issuers. 101 Section 12.6. No Determination by the Trustee. 101 -iv- Table of Contents Section 12.7. Authorization of Actions to Be Taken by the Trustee and the Collateral Agent Under the Security Documents. 102 Section 12.8. Action by the Trustee or Collateral Agent. 102 Section 12.9. Replacement of Collateral Agent. 103 Section 12.10. Authorization of Receipt of Funds by the Collateral Agent Under the Security Documents. 103 Section 12.11. Termination of Security Interest. 103 Section 12.12. Conflicts Between Indenture and Security Documents. 104 ARTICLE XIII. SATISFACTION AND DISCHARGE Section 13.1. Satisfaction and Discharge. 104 Section 13.2. Application of Trust. 104 ARTICLE XIV. MISCELLANEOUS Section 14.1. Trust Indenture Act Controls. 104 Section 14.2. Notices. 104 Section 14.3. Communication by Holders of Notes with Other Holders of Notes. 106 Section 14.4. Certificate and Opinion as to Conditions Precedent. 106 Section 14.5. Statements Required in Certificate or Opinion. 107 Section 14.6. Rules by Trustee and Agents. 107 Section 14.7. No Personal Liability of Directors, Managers, Officers, Employees, Members and Stockholders. 107 Section 14.8. Governing Law; Submission to Jurisdiction; Waiver of Jury Trial. 108 Section 14.9. No Adverse Interpretation of Other Agreements. 108 Section 14.10. Successors. 108 Section 14.11. Severability. 108 Section 14.12. Counterpart Originals. 108 Section 14.13. Table of Contents, Headings, Etc. 109 SCHEDULES Schedule A Guarantors Schedule B List of Acceptable Financial Institutions Schedule C Properties subject to a Mortgage EXHIBITS Exhibit A Form of Note Exhibit B Form of Guarantee -v- Table of Contents INDENTURE INDENTURE dated as of March 1, 2010 among Morris Publishing Group, LLC, a Georgia limited liability company (the “Company” or “Morris Publishing”), and Morris Publishing Finance Co., a Georgia corporation, (“Morris
